Judgment reversed on the law and a new trial granted, with costs to abide the event. There was a question of fact as to whether the authorization of the plaintiff’s employee, Brown, permitted him to indorse and negotiate the checks in suit. As the testimony stands, the authorization was restricted and the indorsements were forgeries with resulting conversion of the proceeds. (Neg. Inst. Law, § 41; Standard S. S. Co. v. Corn Exchange Bank, 220 N. Y. 478; Whiting v. Hudson Trust Co., 234 id. 394, 405; Wen Kroy R. Co. v. Public Nat. Bank & T. Co., 260 id. 84.) The testimony as to authorization came from interested witnesses; and that, together with the lapse of time in which the corporation and its officers were quiescent and with other circumstances, makes the question one of fact. The defenses of negligence and of collusion between the officers of the plaintiff and its employee, Brown, present questions of fact. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.